Per Curiam.  Execution: Motion to quash. The questions arising upon the motion to quash the execution, should have been tried by the court, but were, by consent, submitted to a jury. The evidence was conflicting, and their finding will not be disturbed. But upon finding against appellant upon his motion to quash the executions, the court rendered judgment against him and the sureties upon an appeal bond for the amount of the justice’s judgments. This was error. Reverse the judgment and enter judgment here against the appellant and his sureties for the costs of the justice’s and Circuit Court. Reversed.